Citation Nr: 1601635	
Decision Date: 01/14/16    Archive Date: 01/21/16

DOCKET NO.  10-24 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for thoracolumbar spine scoliosis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Zobrist, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from August 1967 to October 1967.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Philadelphia, Pennsylvania, Department of Veterans Affairs (VA) Regional Office (RO) that declined to reopen a claim of service connection for thoracolumbar spine scoliosis.  In November 2012, a Travel Board hearing was held before the undersigned.  A transcript of the hearing is associated with the record.  In October 2013 the Board reopened the claim and remanded it for further development and de novo review.


FINDING OF FACT

The Veteran's preexisting thoracolumbar spine scoliosis is shown to have increased in severity during service beyond any natural progression.


CONCLUSION OF LAW

Service connection for thoracolumbar spine scoliosis is warranted.  38 U.S.C.A. §§ 1110, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA applies to the instant claim.  However, inasmuch as the benefit sought is being granted, there is no reason to belabor the impact of the VCAA on the matter; any notice or duty to assist omission is harmless.



Analysis

Service connection may be granted for disability due to disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  To substantiate a claim of service connection, there must be evidence of: a current claimed disability; incurrence or aggravation of a disease or injury in service; and a nexus between the disease or injury in service and the claimed disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999).

A Veteran is presumed to have been in sound condition when examined, accepted, and enrolled for service except as to defects, infirmities, or disorders noted at the time of examination, acceptance, enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the preservice disability underwent an increase in severity during service.  38 C.F.R. § 3.306.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 C.F.R. §§ 3.304, 3.306.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board notes that it has reviewed all of the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that the Board discuss every piece of evidence in the record.  The Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus on what the evidence shows, or fails to show, as to the claim.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

It is not in dispute that the Veteran had a spine abnormality noted on entry to service.  (See August 1967 entrance examination (noting abnormal spine) and September 1967 X-ray findings (noting marked rotary scoliosis of the thoracolumbar spine); see also August 2009 correspondence (including Veteran's statement that he brought a note from his physician about his back condition when he reported for service)).  Consequently to establish service connection for such disability he must show that it was aggravated (worsened) beyond the natural progress by his active service.

While a spine disability was noted on entry, the Veteran was nonetheless evaluated as acceptable for service, i.e., his scoliosis was not disqualifying for service at that time.  After being subjected to the rigors of basic training, he was medically discharged as disabled.  (See DD 214 (noting discharge for "physical disability"); see also August 2009 correspondence (including Veteran's statement that his back pain significantly worsened during basic training)).  Thus, the contemporaneous evidence of record suggests that the Veteran's thoracolumbar spine scoliosis was aggravated (worsened) by his active service.

The record also contains a November 2012 nexus letter from the Veteran's treating VA nurse, who opines (without rationale) that his back pain is due, in part, to scoliosis that existed prior to service, and that his back pain was more likely than not aggravated by service-related activities.  
On remand, the Veteran was afforded a VA examination in January 2014.  The VA examiner (who does not appear to have been an orthopedic spine surgeon, as was instructed in the Board's October 2013 remand) provided a negative nexus opinion, based on a rationale that the Veteran had no back injuries during service and that he was limited to "KP" duty during active service.  However, the Board notes that the Veteran's service treatment records indicate that he was treated for back pain during service (see September 1967 STRs), at which point scoliosis was diagnosed, and that he credibly testified as to his participation in physical training activities (see, e.g., November 2012 hearing transcript.)  Hence, the Board finds that the January 2014 VA examiner's opinion is based on an inaccurate factual predicate and should be assigned no probative weight.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (an opinion based upon an inaccurate factual premise has no probative value).

Considering the overall evidence, and resolving remaining reasonable doubt in the Veteran's favor, as required, the Board finds that the overall evidence reasonably shows that the Veteran's thoracolumbar spine scoliosis was aggravated by his service and that service connection for such disability is warranted.


ORDER

Service connection for thoracolumbar spine scoliosis is granted.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


